No. 54	             December 10, 2015	413

          IN THE SUPREME COURT OF THE
                STATE OF OREGON

                  Donald L. ROBERTS,
              individually and on behalf of
              all others similarly situated,
                 Plaintiff-Adverse Party,
                             v.
          TRIQUINT SEMICONDUCTOR, INC.;
           Ralph G. Quinsey; Steven J. Sharp;
             Charles Scott Gibson; David Ho;
            Nicolas Kauser; Roderick Nelson;
          Walden C. Rhines; and Willis C. Young,
                   Defendants-Relators,
                            and
              RF MICRO DEVICES, INC.,
                        Defendant.
                     Marina LAM,
             individually and on behalf of
             all others similarly situated,
                Plaintiff-Adverse Party,
                            v.
                   Steven J. SHARP;
        Ralph G. Quinsey; Charles Scott Gibson;
      David Ho; Nicolas Kauser; Roderick Nelson;
          Walden C. Rhines; Willis C. Young;
           and TriQuint Semiconductor, Inc.,
                  Defendants-Relators,
                           and
             RF MICRO DEVICES, INC.;
    Rocky Merger Sub, Inc.; Trident Merger Sub, Inc.;
               and Rocky Holding, Inc.,
                      Defendants.
       (CC 1402-02441, 1403-02757; SC S062642)
414	                      Roberts v. TriQuint Semiconductor, Inc.

   En Banc
   Original proceeding in mandamus.*
   Argued and submitted June 16, 2015.
   Sarah J. Crooks, Perkins Coie LLP, Portland, argued the
cause and filed the brief for defendants-relators. With her on
the brief were Ronald L. Berenstain and Sean C. Knowles.
    Scott A. Shorr, Stoll Stoll Berne Lokting & Shlachter P.C.,
Portland, argued the cause for plaintiffs-adverse parties.
Mark A. Friel, Stoll Stoll Berne Lokting & Schlachter P.C.,
and Kim T. Buckley, Esler Stephens & Buckley, Portland,
filed the brief. With them on the brief were Gary M. Berne,
Stoll Stoll Berne Lokting & Schlachter P.C.; Michael J.
Esler, Esler Stephens & Buckley; David T. Wissbroecker
and Maxwell R. Huffman, Robbins Geller Rudman &
Dowd LLP, San Diego, California; and Kent Bronson, Todd
Kammerman, and Christopher Schuyler, Milberg LLP, New
York, New York.
  Bridget Donegan, Larkins Vacura LLP, Portland,
and Leslie A. Brueckner, Public Justice, P.C., Oakland,
California, filed the brief for amici curiae Oregon Trial
Lawyers Association and Public Justice, P.C.
   KISTLER, J.
   Peremptory writ to issue.
    Case Summary: Two plaintiffs filed shareholder derivative suits in
Multnomah County against TriQuint Semiconductor, Inc. and its directors, chal-
lenging a proposed merger between TriQuint and another company. TriQuint
moved to dismiss the suits on the basis of a forum-selection bylaw that desig-
nates the Delaware Court of Chancery as the exclusive forum for resolving share-
holder derivative suits. The trial court denied TriQuint’s motion, and the Court
allowed TriQuint’s petition for an alternative writ of mandamus. Held: (1) under
Delaware law, the forum-selection bylaw is facially valid and valid as-applied;
and (2) under Oregon law, enforcing the forum-selection bylaw is neither unfair
nor unreasonable.
   Peremptory writ to issue.




______________
	  *  On petition for alternative writ of mandamus from an order of Multnomah
County Circuit Court, Michael A. Greenlick, Judge.
Cite as 358 Or 413 (2015)	415

	          KISTLER, J.
	         TriQuint Semiconductor, Inc., and its directors
(collectively TriQuint) are defendants in two consolidated
shareholder derivative suits filed in Multnomah County.1
TriQuint moved to dismiss those suits on the ground that its
corporate bylaws establish Delaware as the exclusive forum
for shareholder derivative suits. The trial court denied
TriQuint’s motion to dismiss, and we allowed TriQuint’s
petition for an alternative writ of mandamus. We now con-
clude that, as a matter of Delaware law, TriQuint’s bylaw is
a valid forum-selection clause and binds its shareholders.
We also conclude that, as a matter of Oregon law, the bylaw
is enforceable. We accordingly issue a peremptory writ of
mandamus directing the trial court to grant TriQuint’s
motion to dismiss.
	       The relevant facts are either undisputed or estab-
lished by the trial court’s order.2 TriQuint is a Delaware
corporation headquartered in Hillsboro, Oregon. TriQuint
designs and manufactures radio frequency products used in
a number of high-technology industries. Late in February
2014, TriQuint’s board of directors amended the company’s
bylaws to designate the Delaware Court of Chancery as the
exclusive forum for resolving internal corporate disputes,
including shareholder derivative suits.3 The board adopted
the bylaw pursuant to TriQuint’s certificate of incorpora-
tion, which allows the board of directors to “adopt, amend,
or repeal” the company’s bylaws unilaterally. See Amended
and Restated Bylaws of TriQuint Semiconductor, Inc., Art X

	1
       Other defendants were named in the consolidated suits but are not relators
in this mandamus proceeding.
	2
       TriQuint filed its motion to dismiss under ORCP 21 A(1), and the trial court
noted that, in resolving that motion, it could rely on facts drawn from the com-
plaint and matters outside the pleadings, including affidavits, declarations, and
other evidence. See Black v. Arizala, 337 Or 250, 265, 95 P3d 1109 (2004) (so stat-
ing). The parties do not challenge the historical facts set out in the trial court’s
order, and we assume that those facts are correct.
	3
       The bylaw provides that “the Court of Chancery of the State of Delaware
shall be the sole and exclusive forum for” resolving, among other things, share-
holder derivative suits, claims for breach of fiduciary duty, violation of the
Delaware General Corporation Law, and violation of TriQuint’s bylaws, and
claims governed by the internal affairs doctrine. Amendment to Second Amended
and Restated Bylaws of TriQuint Semiconductor, Inc., Art XI.
416	                Roberts v. TriQuint Semiconductor, Inc.

(allowing board to unilaterally alter bylaws as long as cer-
tificate of incorporation authorizes that action); Amended
and Restated Certificate of Incorporation of TriQuint
Semiconductor, Inc. (NINTH) (so authorizing).
	        Two days after the board adopted the forum-
selection bylaw, TriQuint announced plans to merge with
RF Micro Devices, Inc. Each corporation’s board of direc-
tors unanimously approved the merger. Some of TriQuint’s
shareholders objected to the merger, however. They filed two
shareholder derivative suits in Oregon and three similar
suits in Delaware.
	        Roberts, acting as the representative of a proposed
class of TriQuint’s shareholders, filed a derivative suit in
Multnomah County Circuit Court shortly after the board
approved the merger. The complaint alleged that TriQuint’s
directors had breached their fiduciary duties to the corpora-
tion by approving the merger and that TriQuint had aided
and abetted the breach. Specifically, the complaint alleged
that the merger benefitted TriQuint’s board members by
giving them lucrative board positions in the new corpora-
tion in exchange for selling TriQuint stock at below-market
prices. Lam filed a second, similar class action the following
month in Multnomah County Circuit Court. The suits filed
by Roberts and Lam (plaintiffs) were consolidated. Three
other TriQuint shareholders filed derivative class action
suits in the Delaware Chancery Court, alleging a breach of
fiduciary duty on the part of TriQuint’s directors in connec-
tion with the merger.
	         TriQuint moved to dismiss the consolidated suits
filed in Oregon. Among other things, TriQuint argued that
its bylaws designate the Delaware Court of Chancery as the
exclusive forum in which shareholder derivative suits can
be filed. The trial court denied TriQuint’s motion. The trial
court recognized that Delaware law authorized TriQuint’s
board to unilaterally adopt a binding forum-selection
bylaw. The court noted, however, that Delaware law also
authorized TriQuint’s shareholders to modify or repeal the
company’s bylaws. The trial court reasoned that adopting
the forum-selection bylaw contemporaneously with the
merger effectively deprived TriQuint’s shareholders of their
Cite as 358 Or 413 (2015)	417

statutory right to repeal the forum-selection bylaw. The
court explained that “[f]orcing the plaintiffs to proceed in
Delaware would force them to accept the [forum-selection]
bylaw” in contravention of their rights under Delaware cor-
porate law to modify or repeal the bylaws adopted by the
board. The trial court accordingly declined to enforce the
bylaw. TriQuint petitioned for an alternative writ of manda-
mus, which we issued.
	         The question whether a trial court should dismiss
an action on the basis of a forum-selection agreement “is a
legal determination” that may be raised by way of an ORCP
21 A(1) motion to dismiss. Black v. Arizala, 337 Or 250, 264,
95 P3d 1109 (2004); see also Reeves v. Chem. Industrial Co.,
262 Or 95, 101, 495 P2d 729 (1972) (holding that an Oregon
court “will dismiss [an] action” when governed by a valid,
enforceable forum-selection clause). A party may bring a
mandamus action to enforce a forum-selection agreement
when a trial court’s decision not to enforce the agreement
falls outside the trial court’s permissible range of discre-
tion. Cf. Kohring v. Ballard, 355 Or 297, 301-02, 325 P3d 717
(2014) (holding that mandamus is appropriate when trial
court had no discretion to deny change-of-venue motion).
	        Ordinarily, a forum-selection clause will be part of
a larger contractual agreement. See, e.g., Reeves, 262 Or at
96-97 (considering such an agreement). Often, the parties
will not dispute the validity of the larger agreement but
instead will dispute whether it would be unreasonable or
unfair to enforce the forum-selection clause included in the
agreement. See id. at 98 (stating that standard). In that
instance, the law of the forum in which the action was filed
governs the decision whether a forum-selection clause will
be enforced. See id. at 97, 101 (applying Oregon law in decid-
ing whether to enforce a forum-selection clause designat-
ing Ohio as the exclusive forum, even though the contract
also included a choice-of-law provision stating that Ohio law
would govern the action); cf. Kevin M. Clermont, Governing
Law on Forum-Selection Agreements, 66 Hastings LJ 643,
649-50 (2015) (explaining that most jurisdictions use the
law of the forum in determining whether forum-selection
clauses should be enforced).
418	                Roberts v. TriQuint Semiconductor, Inc.

	          This case does not arise in that usual posture.
Rather, TriQuint relies on a forum-selection bylaw adopted
by its board of directors. And plaintiffs argue that the bylaw
is itself invalid, as a matter of Delaware law, either because
the directors breached their fiduciary duty in enforcing the
bylaw or because applying the bylaw in this case would be
unreasonable under a test that the United States Supreme
Court announced in The Bremen v. Zapata Off-Shore Co.,
407 U.S. 1, 92 S. Ct. 1907, 32 L. Ed. 2d 513 (1972), and that the
Delaware Chancery Court adopted in Boilermakers Local
154 Retirement Fund v. Chevron Corp., 73 A3d 934 (Del Ch
2013). Alternatively, plaintiffs argue that the trial court cor-
rectly concluded that, as a matter of Oregon law, it would be
unreasonable or unfair to enforce the bylaw.
	        In considering plaintiffs’ arguments, we first
briefly discuss Delaware law regarding forum-selection
bylaws. We then consider plaintiffs’ argument that the
board breached its fiduciary duty either in adopting or in
relying on the forum-selection bylaw in the circumstances
of this case. Finally, we consider plaintiffs’ argument that
it would be unreasonable or unfair under either the United
States Supreme Court’s decision in Bremen or this court’s
decision in Reeves to enforce the forum-selection bylaw
in the consolidated derivative suits filed in Multnomah
County.
	        The Delaware courts have held that a corpora-
tion’s board of directors can unilaterally adopt a forum-
selection bylaw, which will bind shareholders contractually.
Specifically, a Delaware corporation may “confer the power
to adopt, amend or repeal bylaws upon the directors.” 8 Del
C § 109(a). Those bylaws are a contract between the corpo-
ration and its shareholders. See Airgas, Inc. v. Air Prod. &
Chem., Inc., 8 A3d 1182, 1188 (Del 2010) (explaining that
“[c]orporate charters and bylaws are contracts among a cor-
poration’s shareholders”). Although a corporation’s bylaws
may address only certain statutorily prescribed subjects, see
8 Del C § 109(b), forum-selection bylaws regarding inter-
nal corporate governance—such as shareholder derivative
suits—come within the subjects that a corporation’s bylaws
may address. Chevron, 73 A3d at 951-55.
Cite as 358 Or 413 (2015)	419

	        The Delaware Chancery Court accordingly held in
Chevron that a board-adopted forum-selection bylaw was a
facially valid contract that bound the corporations’ share-
holders. Id. Having recognized that the bylaw was facially
valid, the court also recognized that it was possible that
a forum-selection bylaw could be invalid as applied. The
court explained that a shareholder could argue that, “under
Schnell [v. Chris-Craft Indus., Inc., 285 A2d 437 (Del 1971)],
the forum-selection clause should not be enforced because
the bylaw was being used for improper purposes inconsis-
tent with the directors’ fiduciary duties.” Chevron, 73 A3d at
958; see Black v. Hollinger Int’l, Inc., 872 A2d 559, 564 (Del
2005) (explaining that facially valid bylaws were neverthe-
less “invalid in equity and of no force and effect, because
they had been adopted for an inequitable purpose and had
an inequitable effect”). Alternatively, the court explained
that a shareholder could argue that, under Bremen, a forum-
selection bylaw was invalid as applied because it was the
result of “fraud, undue influence, or overweening bargain-
ing power” or because enforcement would be “unreasonable.”
Chevron, 73 A3d at 957 (citation omitted). Having noted the
possibility that a forum-selection bylaw could be invalid as
applied, the court limited its holding to the conclusion that
forum-selection bylaws were facially valid under Delaware
law. Id. at 963.
	Given Chevron, plaintiffs do not dispute that
TriQuint’s forum-selection bylaw is facially valid. They
argue, however, that the bylaw is invalid as applied in
this case because it “[i]s being used for improper purposes
inconsistent with the directors’ fiduciary duties.” Chevron,
73 A3d at 958. Alternatively, they argue that the bylaw is
unenforceable or unfair under Bremen or Reeves primarily
because giving effect to the bylaw would deprive TriQuint’s
shareholders of their statutory right to amend the bylaws.
We begin with plaintiffs’ first argument.
	        Whether TriQuint’s board adopted the forum-
selection bylaw in violation of its fiduciary duties is a ques-
tion of Delaware law. Two Delaware cases bear on that issue:
Schnell and City of Providence v. First Citizens BancShares,
Inc., 99 A3d 229 (Del Ch 2014). Schnell did not involve a
420	                       Roberts v. TriQuint Semiconductor, Inc.

forum-selection bylaw. Rather, in Schnell, a group of dis-
sident shareholders notified the Securities and Exchange
Commission that they intended to wage a proxy contest
against the defendant corporation’s current management.
Schnell, 285 A2d at 439. In response, the corporation’s board
withheld critical information from the dissident sharehold-
ers; it also amended the corporation’s bylaws to advance the
date of the annual shareholders’ meeting and to designate a
relatively remote location for the shareholders’ meeting. See
Schnell v. Chris-Craft Indus., Inc., 285 A2d 430, 432 (Del Ch)
(setting out board’s actions), rev’d, 285 A2d 437 (Del 1971).
	         Although the board’s actions in amending the
bylaws were technically permissible under Delaware law,
the Delaware Supreme Court concluded that the board
improperly had used the “corporate machinery and the
Delaware Law for the purpose of perpetuating itself in
office[.]” Schnell, 285 A2d at 439. Specifically, the dissident
shareholders needed time to rally support to have a realistic
chance of prevailing in their proxy contest, and the court
determined that the board had “advance[d] the date [of
the shareholder meeting] in order to obtain an inequitable
advantage in the contest.” Id. That inequitable conduct ren-
dered what otherwise would have been a valid bylaw ineq-
uitable and unenforceable. See id. Citing Schnell, the court
observed in Chevron that, if a board adopts a forum-selection
bylaw in violation of its fiduciary duty to the shareholders,
the bylaw is invalid and may not be enforced. Chevron, 73
A3d at 959.
	        The Delaware Chancery Court’s opinion in First
Citizens also bears on this issue.4 In First Citizens, the board
of a North Carolina bank incorporated in Delaware unilat-
erally adopted a forum-selection bylaw designating North
Carolina as the exclusive forum for resolving internal cor-
porate disputes, including shareholder derivative suits. The
same day that the board adopted the bylaw, it announced
that it had agreed to a merger with a bank holding company.
99 A3d at 230-31. A shareholder filed a derivative suit in
	4
       Because the trial court issued its order in this case before First Citizens was
issued, the trial court did not have the benefit of the Delaware Chancery Court’s
analysis in that case.
Cite as 358 Or 413 (2015)	421

the Delaware courts challenging both the forum-selection
bylaw and the merger. The shareholder alleged that the
board had breached its fiduciary duty to the shareholders in
adopting the forum-selection bylaw because the board had
been “ ‘motivated by a desire to protect the interests of the
individual members’ ” and “ ‘to insulate itself from the juris-
diction of Delaware courts.’ ” Id. at 237 (quoting complaint).
	        The Chancery Court rejected the plaintiff’s breach
of fiduciary duty claim. It reasoned that designating North
Carolina as the exclusive forum for shareholder derivative
suits “d[id] not insulate the Board’s approval of the proposed
merger from judicial review.” Id. The court previously had
rejected the idea that only Delaware had the expertise to
adjudicate matters of Delaware corporate law, and it noted
the absence of any “well-pled facts to call into question the
integrity of the * * * courts of North Carolina or to explain
how the defendants are advancing their ‘self-interests’ by
having claims [challenging the merger] adjudicated in those
courts as opposed to the courts of Delaware.” Id. Applying
Delaware law, the court granted the defendant’s motion to
dismiss, reasoning that the plaintiff had failed to rebut the
board’s exercise of its business judgment in adopting the
forum-selection bylaw or to show that the board’s “selection
of North Carolina as the exclusive forum was irrational.” Id.
	         Although plaintiffs argue that Schnell governs
their claim in this case, we think that First Citizens is the
more applicable precedent. In Schnell, the board refused to
give the plaintiffs access to shareholder lists, unilaterally
accelerated the date of the annual shareholder meeting,
and moved the meeting to a remote location in upstate New
York. Given those facts, the court found that the board had
acted with the purpose and effect of frustrating the plain-
tiffs’ attempts to wage an effective proxy context. This case,
by contrast, is far closer to First Citizens. It is true that the
TriQuint board adopted the forum-selection bylaw making
Delaware the exclusive forum for resolving disputes con-
temporaneously with its approval of the merger. But that
was true in First Citizens as well.5 To paraphrase the court’s

	5
     Unlike First Citizens, plaintiffs have not alleged in this case that the board
breached its fiduciary duty in adopting the forum-selection bylaw.
422	                 Roberts v. TriQuint Semiconductor, Inc.

reasoning in First Citizens, TriQuint’s forum-selection
bylaw does not prevent its shareholders from challenging
the merger. It only provides where they may do so. Not only
does the forum-selection bylaw keep TriQuint’s assets from
being diluted by a multiplicity of suits in various states, but
Delaware, the state in which TriQuint is incorporated, is the
“most obviously reasonable forum [for internal affairs cases
because those cases] * * * will be decided in the courts whose
Supreme Court has the authoritative final say as to what
the governing law means[.]” Chevron, 73 A3d at 953. Guided
by First Citizens and Chevron, we conclude that TriQuint’s
forum-selection bylaw is not invalid or unenforceable under
Delaware law as a breach of the board’s fiduciary duty.
	         The remaining question is whether the trial court
erred in not giving effect to TriQuint’s forum-selection
bylaw. As noted, the trial court reasoned that applying
the bylaw in these circumstances would effectively deprive
TriQuint’s shareholders of their statutory right to modify or
repeal the bylaw. The Delaware Chancery Court addressed
a similar issue in First Citizens. As noted, in that case,
First Citizens’ board adopted a forum-selection bylaw the
same day that it announced a merger with another com-
pany. The plaintiff in First Citizens argued that it would
be unjust to apply the forum-selection bylaw to it because
it “effectively lack[ed] the ability to repeal” the bylaw since
it did not control a majority of the corporation’s shares. 99
A3d at 241.
	          In considering that argument, the Delaware
Chancery Court noted that Chevron had explained “that
a board-adopted forum selection bylaw, much like any
board-adopted bylaw, is ‘subject . . . to the most direct form
of attack by stockholders who do not favor them: stockhold-
ers can simply repeal them by a majority vote.’ ” Id. (quoting
Chevron, 73 A3d at 954). The Chancery Court explained in
First Citizens, however, that it “d[id] not interpret either the
[Delaware General Corporate Law] or Chevron to mandate
that a board-adopted forum selection bylaw can be applied
only if it is realistically possible that stockholders may repeal
it.” Id. To hold otherwise, the court explained, “would * * *
be tantamount to rendering questionable all board-adopted
bylaws of controlled corporations.” Id. at 241-42 (internal
Cite as 358 Or 413 (2015)	423

quotation marks omitted). Rather, the court explained, a
shareholder’s remedy against enforcing a board-adopted
forum-selection bylaw lies primarily in arguing that a
forum-selection bylaw runs afoul of Schnell. Id. at 242.
	       First Citizens did not consider the specific issue pre-
sented here. The shareholders in that case did not argue that
the forum-selection bylaw should not be given effect because
the shareholders did not have time to modify or repeal the
bylaw. The court’s reasoning, however, provides persuasive
guidance on that issue. As a matter of Delaware law, the
court in First Citizens gave effect to a board-adopted bylaw
even though it was not “realistically possible that stockhold-
ers may repeal it.” Id. at 241. Put differently, the fact that
shareholders lacked either the votes or, by inference, the
time to override a board-adopted bylaw did not mean that
the bylaw should not be given effect. Rather, as a matter of
Delaware law, a board-adopted bylaw will be given effect until
the shareholders modify or repeal it, unless the board lacked
authority to adopt it or the board breached its fiduciary duty
in adopting it. To hold otherwise would effectively read out of
Delaware law a corporate board’s authority to adopt bylaws
unilaterally because there always will be a gap between the
time that a board adopts a bylaw and the time that share-
holders have an opportunity to modify or repeal it.6
	With First Citizens’ reasoning in mind, we turn
to plaintiffs’ arguments that it would be unreasonable or
unfair, under Bremen and Reeves, to give effect to the forum-
selection bylaw that TriQuint’s board adopted. We start with
Bremen.
	        As noted above, Chevron held that courts should
look to the criteria laid out in Bremen, 407 U.S. at 10-15, to
determine whether a forum-selection bylaw is invalid as
applied under Delaware law. See Chevron, 73 A3d at 957.
The question in Bremen was whether a federal district court
in Florida should give effect to a forum-selection clause that
	6
       A contrary conclusion would effectively revive the vested rights doctrine,
which Delaware has abandoned. See Kidsco, Inc. v. Dinsmore, 674 A2d 483, 492
(Del Ch 1995) (explaining that “where a corporation’s by-laws put all on notice
that the by-laws may be amended at any time, no vested rights can arise that
would contractually prohibit an amendment”) (citation omitted).
424	                       Roberts v. TriQuint Semiconductor, Inc.

designated London as the exclusive forum for resolving
certain maritime disputes.7 In Bremen, the United States
Supreme Court started from the proposition that forum-
selection agreements are presumptively valid and “should
control absent a strong showing that [the forum-selection
agreement] should be set aside.” 407 U.S. at 15. The Court
observed that a party challenging a forum-selection agree-
ment could show that enforcing the agreement would be
“unreasonable,” that the agreement was the product of
“fraud, undue influence, or overweening bargaining power,”
or that “enforcement would contravene a strong public policy
of the forum in which suit is brought[.]” Id. at 10, 12, 15.
	         Before considering how those criteria apply here,
we note an analytical issue that Chevron’s reasoning raises.8
To the extent that Chevron reasoned that Delaware courts
should use the Bremen criteria to determine when those
courts should not give effect to a forum-selection bylaw that
designates a different jurisdiction as the exclusive forum,
the court’s reasoning is unexceptionable. To the extent that
Chevron reasoned that other states should use the Bremen
criteria to make that determination, we question whether
one state can specify the criteria that another state must
use to make that determination. The question of which
state’s law applies to a forum-selection clause is one for the
forum state. See Reeves, 262 Or at 101; Clermont, Governing
Law on Forum-Selection Agreements, 66 Hastings LJ at
652-64 (discussing how forum states should resolve that
issue when contracts include choice-of-law provisions). To
the extent that Chevron held that, under Delaware law, a
forum-selection bylaw is invalid as-applied unless it complies

	7
        The claim in Bremen arose under the federal courts’ admiralty jurisdiction
and involved a dispute over damage that occurred to vessels involved in inter-
national trade. 407 U.S. at 3-4. Although the Court noted that it was deciding
“the correct doctrine to be followed by federal district courts sitting in admi-
ralty” and emphasized the implications for “international trade” raised by the
parties’ “international commercial agreement,” id. at 10, 13, 16, Bremen’s ratio-
nale has not been confined to admiralty or international contract disputes. See
TradeComet.com LLC v. Google, Inc., 647 F3d 472, 476 (2d Cir 2011) (“Bremen
* * * did not create a narrow rule holding forum selection clauses to be prima facie
valid solely in admiralty cases, or those involving international agreements, but
rather approved of a pre-existing favorable view of such clauses.”).
	8
        We say “reasoning” because Chevron’s discussion of when a forum-selection
clause will be invalid as applied was technically not part of its holding.
Cite as 358 Or 413 (2015)	425

with the Bremen criteria, that statement of Delaware law is
one we must respect. And that appears to be what Chevron
says.9 Although we might question, for the reasons noted
below, whether that is what Chevron meant, we turn to an
application of the Bremen criteria.
	        The first criterion is whether it would be “unrea-
sonable” for Oregon to apply TriQuint’s forum-selection
bylaw designating Delaware as the exclusive forum in which
shareholder derivative suits may be brought. See Bremen,
407 U.S. at 510. The primary reason that plaintiffs have
identified that it would be unreasonable to give effect to
TriQuint’s bylaw is that doing so would effectively deny the
shareholders’ statutory right to modify or amend the bylaws.
As explained above, however, the Delaware courts have con-
cluded, in an analogous context, that a shareholder’s inabil-
ity to exercise that statutory right does not provide a basis
for refusing to give effect to a forum-selection bylaw. First
Citizens, 99 A3d at 241-42. Plaintiffs have identified no per-
suasive basis for this court to second-guess the Delaware
court’s assessment of that Delaware statutory right, nor is it
our role to instruct the Delaware courts on the meaning of
Delaware law.
	        The second Bremen criterion is whether the forum-
selection bylaw was the result of “fraud, undue influence,
or overweening bargaining power.” Bremen, 407 U.S. at
12. That criterion has little or no application to a bylaw
that Delaware law permits a board to adopt unilaterally.
Put differently, if a forum-selection bylaw that a corpo-
rate board unilaterally adopts is facially valid, as Chevron
held, then it is difficult to see why the second criterion that
Bremen identified provides a reason for not giving effect to
that bylaw.
	      The third Bremen criterion is whether “enforce-
ment would contravene a strong public policy of the forum in
	9
       Chevron expressly states that a plaintiff who files in a different jurisdic-
tion from the one designated in a forum-selection bylaw can rely on the Bremen
criteria to argue that the bylaw should not be enforced. See 73 A3d at 958-59.
Because Delaware cannot require another jurisdiction to use the Bremen criteria
to determine whether a forum-selection bylaw is enforceable, Chevron presum-
ably viewed the Bremen criteria as bearing on whether the bylaw is invalid as
applied as a matter of Delaware law.
426	                       Roberts v. TriQuint Semiconductor, Inc.

which suit is brought[.]” Id. at 15. If, as Chevron appears to
hold, the Bremen criteria are relevant to determining, as a
matter of Delaware law, whether a forum-selection bylaw is
invalid as applied, the third Bremen criterion poses logical
difficulties. In this case, that criterion, read literally, would
direct an Oregon court to analyze Oregon public policy to
decide whether a forum-selection bylaw is invalid as a mat-
ter of Delaware law. That analytical difficulty causes us to
think that Chevron intended only for Delaware courts to use
the Bremen criteria to determine whether to give effect to a
forum-selection bylaw that designates another jurisdiction
as the exclusive forum.10
	        In any event, Oregon has no interest in giving
greater effect to a Delaware corporation shareholder’s right
to modify or repeal board-adopted bylaws than Delaware
would. And First Citizens teaches that a practical inability
to exercise that Delaware statutory right does not provide a
basis for refusing to give effect to a forum-selection bylaw.
Plaintiffs have identified no policy reason that would war-
rant holding TriQuint’s forum-selection bylaw invalid, as
applied, under Delaware law.
	        Having concluded that TriQuint’s forum-selection
bylaw is valid under Delaware law, we turn to whether it is
enforceable under Oregon law. Before 1972, this court took
a dim view of forum-selection clauses. See State ex rel Kahn
v. Tazwell, 125 Or 528, 266 P. 238 (1928). This court viewed
forum-selection agreements as attempts to “oust” Oregon
courts of jurisdiction and held them void. See id. at 543 (rea-
soning that jurisdiction “cannot be diminished or increased
by the convention of the parties”). In Reeves, however, this
court recognized that “[t]he present trend of the law * * * is
to the contrary” and held that forum-selection clauses are

	10
        TriQuint faults the trial court for considering the Bremen criteria because
this court has not adopted them under Oregon law. We agree that this court
has not adopted the Bremen criteria, although they do not appear that differ-
ent from the criteria that Reeves identified. We also doubt that Delaware can
require Oregon courts to use those criteria—as opposed to Oregon law—in decid-
ing whether to give effect to a forum-selection clause. However, to the extent that
Chevron concluded that a forum-selection bylaw will be invalid as applied, as a
matter of Delaware law, then the trial court properly considered those criteria.
As discussed above, however, the Bremen criteria are ill-suited for that use.
Cite as 358 Or 413 (2015)	427

presumptively valid unless “unfair or * * * unreasonable.”11
262 Or at 100-01. Addressing the jurisdictional concerns
of Tazwell, this court explained in Reeves that “we are not
holding that [the forum-selection] clause ‘ousted’ the Oregon
court from jurisdiction.” Id. at 101. Rather, even when an
Oregon court has jurisdiction over the parties and the sub-
ject matter, that court “will dismiss [an] action” subject to
a forum-selection clause, as long as the clause is “valid and
should be enforced.”12 Id.
	        In Reeves, this court identified circumstances in
which enforcing a forum-selection clause will be unfair
or unreasonable that parallel the criteria that the Court
identified in Bremen. The court explained in Reeves that
“[c]lauses in * * * contracts of adhesion” that are “the product
of unequal bargaining power between the parties” fall within
the category of “unfair or unreasonable” forum-selection
agreements. 262 Or at 101 (internal quotation marks and
citation omitted). This court also noted a comment in the
Restatement in which the reporter explained that a forum-
selection agreement should “ ‘be disregarded if it is the result
of overreaching or of the unfair use of unequal bargaining
power or if the forum chosen by the parties would be a seri-
ously inconvenient one for the trial of the particular action.’ ”
Id. at 98 (quoting 1 Restatement (Second) of Conflict of Laws
§ 80 cmt a (1969)).
	       For the most part, plaintiffs’ arguments under
Reeves parallel their arguments under Bremen, which we
already have considered. Plaintiffs and amici advance an
additional argument under Reeves, however, that warrants
discussion. They note that Oregon does not enforce contracts
	11
        Reeves preceded Bremen by a matter of months and fit within a larger
trend of cases recognizing forum-selection clauses as presumptively valid. See,
e.g., Manrique v. Fabbri, 493 So2d 437, 440 (Fla 1986) (adopting that analy-
sis); U.S. Trust Co. v. Bohart, 197 Conn 34, 43, 495 A2d 1034 (1985) (same);
Volkswagenwerk, A.G. v. Klippan, GmbH, 611 P2d 498, 504-05 (Alaska 1980)
(same); Davenport Mach. & Foundry Co. v. Adolph Coors Co., 314 NW2d 432, 437
(Iowa 1982) (same); Green v. Clinic Masters, Inc., 272 NW2d 813, 815 (SD 1978)
(same).
	12
        Reeves explained that a forum-selection clause does not deprive a court
of subject matter jurisdiction, while this court later explained that a party can
move to dismiss for lack of subject matter jurisdiction based on a forum-selection
clause. See Black, 337 Or at 263-64.
428	                     Roberts v. TriQuint Semiconductor, Inc.

that are unconscionable or otherwise violate public policy.
Bagley v. Mt. Bachelor, Inc., 356 Or 543, 553, 340 P3d 27
(2014). Although Delaware permits corporate boards to uni-
laterally adopt bylaws that constitute contracts between
the corporation and the shareholders, plaintiffs argue that
Oregon requires mutual assent between contracting parties.
In their view, giving effect to Delaware law violates Oregon
public policy.
	        We reach a different conclusion. As noted above,
Delaware law permits a corporation to “confer the power to
adopt, amend or repeal bylaws upon the directors.” 8 Del C
§ 109(a). When that power has been conferred and a cor-
poration’s board of directors unilaterally adopts, amends,
or repeals the bylaws, “[s]uch a change by the board is not
extra-contractual[,] * * * rather it is the kind of change that
[Delaware’s] overarching statutory and contractual regime”
contemplates and allows. Chevron, 73 A3d at 956. When
purchasing stock in a Delaware corporation, shareholders
buy into a legal framework that allows corporate directors
to unilaterally amend the corporation’s bylaws and gives the
shareholders the right to repeal those bylaws. Comity and
respect for Delaware’s corporate law lead us to conclude that,
in the absence of compelling public policies to the contrary,
we should not interfere with that framework or attempt to
regulate the relationship between TriQuint’s directors and
its shareholders. See ORS 60.714(3) (providing that Oregon
should not attempt to regulate the internal affairs of for-
eign corporations);13 Tripp v. Pay ’N Pak Stores, Inc., 268
Or 1, 518 P2d 1298 (1974) (explaining that an Oregon stat-
ute regulating the issuance of stock options did not apply to
Washington corporation). We discern no public policy suffi-
cient to overcome that consideration or that would warrant
our subjecting the internal relationship between TriQuint
and its shareholders to the possibility of inconsistent regu-
lation in different forums. Cf. CTS Corp. v. Dynamics Corp.
of America, 481 U.S. 69, 88, 107 S. Ct. 1637, 95 L. Ed. 2d 67
(1987) (recognizing constitutional limitations on state laws
	13
      ORS 60.714(3) provides:
   	 “[ORS chapter 60] does not authorize this state to regulate the orga-
   nization or internal affairs of a foreign corporation authorized to transact
   business in this state.”
Cite as 358 Or 413 (2015)	429

that adversely affect interstate commerce by subjecting cor-
porate activities to inconsistent regulations); Edgar v. MITE
Corp., 457 U.S. 624, 645-46, 102 S. Ct. 2629, 73 L. Ed. 2d 269
(1982) (same).
	        We also note that proceeding in the Delaware
courts will not be “seriously inconvenient” for the parties.
See Reeves, 262 Or at 98. Plaintiffs have not argued that
they lack the financial resources to litigate their derivative
claims in the Delaware Court of Chancery, nor have they
identified any basis for saying that it would be seriously
inconvenient for them to do so. Moreover, the Delaware
courts are well-equipped to resolve intra-corporate disputes
involving Delaware corporations. Finally, no evidence in
the record demonstrates that requiring plaintiffs to pur-
sue their claims in Delaware will infringe their substantive
rights, only that they will lose the ability to select the forum
in which to exercise those rights.
	        TriQuint, on the other hand, has the authority to
“protect against” the “potential for duplicative law suits
in multiple jurisdictions over single events” by channeling
those suits to a single forum. Chevron, 73 A3d at 953. To
that end, TriQuint has chosen to direct such suits to its state
of incorporation, the “most obviously reasonable forum” in
which to litigate intra-corporate disputes. Id. Plaintiffs have
not been deprived of their right to challenge the merger, only
the ability to challenge the merger in a forum other than
Delaware.14
	       In light of the foregoing, enforcing the forum-selection
bylaw in this instance is not “unfair or unreasonable” under
	14
        At oral argument, plaintiffs argued, for the first time, that litigating their
derivative claims in the Delaware Chancery Court could deprive them of the
right to a jury trial. No party raised that issue in the trial court or briefed it
here. Given that posture, we decline to explore the differences, if any, in a par-
ty’s right to a jury trial in shareholder derivative suits brought in Oregon and
Delaware and whether any difference would affect our conclusion. Cf. Ross v.
Bernhard, 396 U.S. 531, 538, 90 S. Ct. 733, 24 L. Ed. 2d 729 (1970) (noting the “dual
aspects” of the right to a jury trial in shareholder derivative suits brought in the
federal courts: “first, the stockholder’s right to sue on behalf of the corporation,
historically [is] an equitable matter; second, the claim of the corporation against
directors or third parties on which, if the corporation had sued and the claim
presented legal issues, the company could demand a jury trial [under the Seventh
Amendment].”).
430	                Roberts v. TriQuint Semiconductor, Inc.

Oregon law. Reeves, 262 Or at 101. The trial court, while cor-
rectly determining that the forum-selection bylaw is facially
valid as a matter of Delaware law, erroneously concluded
that enforcing the bylaw would run afoul of Oregon public
policy. We accordingly hold that a peremptory writ of man-
damus directing the trial court to grant TriQuint’s motion
to dismiss should be issued.
	       Peremptory writ to issue.